Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission for RCE filed on 11/27/2020 has been entered.
 This communication is responsive to the applicant’s amendment filed on 11/27/2020. Claims 1-5, 7, and 9 have been amended. Claims 1-7, and 9 are presented for examination. 

Response to Arguments
3.	Applicant’s arguments with respect to the rejection(s) of independent claim(s) 1, 5, 9 under Koichi, Kenji and Ota have been fully considered and are persuasive. Due to amendment to the claim, the new art rejection has been made under Koichi (JPH10289011A) view of Sakamoto (US PG Pub: 2015/0331678), further in view of Ota (US PG Pub: 2018/0348728).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-7, and 9 are rejected under 35 U.S.C. 103 as being patentable over in Koichi (JPH10289011A) view of Sakamoto (US PG Pub: 2015/0331678), further in view of Ota (US PG Pub: 2018/0348728).
5.	Regarding claim 1, Koichi teaches a callback processing device, comprising: a controller configured to control an industrial machine performing an industrial machining operation (e.g., In the numerical control device according to the present invention shown in FIG. 3, the first background processing BG1, the second background processing BG2,. . . , The program of the nth background process BGn and the program execution command of the customized background process CBG are read out by the CPU 14 when the power of the numerical controller is turned on, and executed as follows) (Para. [0031], also refer to Para. [0032]-[0035] for the different control of the machine operation); and,
an non-transitory memory configured to store a program, which when executed by the controller causes the callback setting device to (e.g., The numerical control device of FIG. 3 is configured as follows. That is, the first background processing BG1, the second background processing BG2,. . . , TheROM 18 in which each program of the n-th background processing BGn is written by the numerical controller maker and in which a program execution command of the customized background processing CBG is written, and the customized background processing CBG added by the user. And a CUP 14 for reading and executing a system software program for background processing and other processing written in the ROM 18 and a customized background processing CBG program registered in the RAM 17. The numerical control device shown in FIG. 3 comprises a display means 31 and an input means 32 such as a keyboard connected to a numerical control device main body in which the RAM 17 and the ROM 18 are incorporated. The main body, a servo system device 6 such as a peripheral device 4 RAM 17 and ROM 18 in FIG. 3 are provided in the numerical controller main unit 1 in FIG.) (Para. [0030]):
receive a condition of a [callback] process associated with control of the industrial machine and an action corresponding to the condition (e.g., The program for adding or changing the background processing is created by the program creating means 5 such as a personal computer outside the numerical controller, and is described in, for example, a text file format (step S1). The created program is input to the additional background processing program input section of the system software processing section of the numerical controller main unit 1 using the information recording medium 7 such as a floppy disk (step S2)) (Para. [0023]).
	Koichi does not specifically teach register the condition and the action extracted as a callback process; 
input data related to the action to a callback I/F for executing the action; 
and execute the action as the callback process by referring to the data input to the callback I/F.
	Sakamoto teaches register the condition and the action extracted as a callback process (e.g., If determining to register the function (YES at Step S46), the function information management section 17 registers it as a callback function (callback data) in the storage section 11 (Step S47)) (Para. [0066]);
input data related to the action to a callback I/F for executing the action (e.g., For example, the information processing apparatus 10 may receive an input event from a temperature sensor, executes a threshold checking to determine whether the temperature is over 30.degree. C., and, for example, only if the temperature is over the threshold, may send an information indication to an external apparatus via a communication network. An event-driven process for Therefore, the information processing apparatus 10 has a script function associated with the event, and transfers the function as a callback. Consequently, the transferred function is called when the event occurs. Since the function is called for each occurrence of the event, it is possible to make the execution of the function efficient. The script execution process described above will be described according to the second embodiment using a flowchart) (Para. [0063]-[0064]); 
and execute the action (e.g., registered function can be called to execute a process corresponding to a predetermined event after the script has been executed to the end) (Para. [0029]) as the callback process by referring to the data input to the callback I/F (e.g., By registering the function as a callback function, the registered function can be called after a script has been executed to the end. Thus, the function is called in response to an occurrence of a predetermined event. For example, the function is called when a value is obtained by a sensor, or when a touch is made on a screen. Note that the event extraction operates independently from the execution of the JavaScript source code) (obtained sensor value or touch on screen is interpreted as data inputted) (Para. [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Koichi and Sakamoto before him/her, to modify the teachings of Koichi to include register callback process teachings of Sakamoto in order to call the function for each occurrence of the event, it is possible to make the execution of the function efficient (Sakamoto: Para. [0064]).
The combination of Koichi and Sakamoto does not specifically teach read the condition and the action; generate a syntax tree from a script including the condition and action read, and extract the condition and the action from the syntax tree generated.
performs syntax analysis of the acquired control program 221, and constructs an abstract syntax tree from the control program 221. A known syntax analysis method in which top-down syntax analysis or bottom-up syntax analysis is performed may be used for constructing an abstract syntax tree. For example, a syntax analyzer that handles texts in a specific formal grammar may be used for constructing an abstract syntax tree. When construction of an abstract syntax tree is complete, the controller 11 advances the procedure to the next step S1402) (syntax analysis is interpreted as read the condition and action of the acquired control program) (Para. [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Koichi, Sakamoto, and Ota before him/her, to modify the teachings of Koichi, and Sakamoto to include syntax tree generation teachings of Ota in order to identifies a causal relationship between the plurality of mechanisms in a process that is carried out on the manufacturing line, based on the identified connection state and order relationship (Ota: Para. [0011]).
6.	Regarding claim 2, the combination of Koichi, Sakamoto, and Ota teaches the callback processing device according to claim 1, wherein Koichi further teaches the condition includes any one or more among identifiers corresponding to various operations of a user in the industrial machine, a machine coordinate value, a tool length compensation amount, a tool wear compensation amount, a work coordinate system offset  (e.g., The first application programming relates to thermal displacement correction (type 1), in which a temperature difference data from a thermocouple attached to a machine spindle is used as input data to perform a process of 
7.	Regarding claim 3, the combination of Koichi, Sakamoto, and Ota teaches the callback processing device according to claim 1, wherein Koichi further teaches the action includes one or more among permission of execution of an operation from a user, rejection of execution of an operation from a user, application of changes in setting values of the controller, cancellation of 
8.	Regarding claim 4, the combination of Koichi, Sakamoto, and Ota teaches the callback processing device according to claim 1, wherein Skamoto further comprising a designated condition execution unit that executes the callback process corresponding to the operation (e.g., Also, by executing the process execution program, the CPU 46 executes the processes described above such as an extraction process of a function definition by the function definition extraction section 15, an extraction process of a function call by the function call extraction section 16, and a management process of function information by the function information management section 17. Also, by executing the process execution program, the CPU 46 executes a management process of an intermediate code by the intermediate code management section 18 described above) (Para. [0044]).
9.	Regarding claim 5, Koichi teaches a control system comprising: a [callback] processing device (e.g., The numerical control device of FIG. 2 is configured as follows. That is, a numerical controller main unit 1 that is a component that executes processing of system software 
	and one or more industrial machines communicably connected to the [callback] setting device via a network, the [callback] setting device includes a [callback] controller configured to control the one or more industrial machines performing industrial machining operations (e.g., In the numerical control device according to the present invention shown in FIG. 3, the first
background processing BG1, the second background processing BG2,. . . , The program of the nth background process BGn and the program execution command of the customized background process CBG are read out by the CPU 14 when the power of the numerical controller is turned on, and executed as follows) (Para. [0031], also refer to Para. [0032]-[0035] for the different control of the machine operation), and a non-transitory memory configured to store a program, which when executed by the callback controller causes the callback setting device to (e.g., The numerical control device of FIG. 3 is configured as follows. That is, the first background processing BG1, the second background processing BG2,. . . , TheROM 18 in which each program of the n-th background processing BGn is written by the numerical controller maker and in which a program execution command of the customized background processing CBG is written, and the customized background processing CBG added by the user. And a CUP 14 for reading and executing a system software program for background processing and other processing written in the ROM 18 and a customized background processing CBG program registered in the RAM 17. The numerical control device shown in FIG. 3 comprises a display means 31 and an input means 32 such as a keyboard connected to a numerical control device main body in which the RAM 17 and the ROM 18 are incorporated. The main body, a servo system device 6 such as a peripheral device 4 and the servo motor is connected. The CPU 14, RAM 17 and ROM 18 in FIG. 3 are provided in the numerical controller main unit 1 in FIG.) (Para. [0030]):
each industrial machine is configured to [receive a content of the callback process registered by the callback setting device] include a numerical controller (e.g., In the numerical control device according to the present invention shown in FIG. 3, the first background processing BG1, the second background processing BG2,. . . , The program of the nth background process BGn and the program execution command of the customized background process CBG are read out by the CPU 14 when the power of the numerical controller is turned on, and executed as follows) (Para. [0031], also refer to Para. [0032]-[0035] for the different control of the machine operation);
Koichi does not specifically teach receive a condition of a callback process associated with control of the one or more [industrial machine] and an action corresponding to the condition;
register the condition and the action extracted as a callback process; and input data related to the action to a callback I/F for executing the action;
	[each industrial machine is configured to] receive a content of the callback process registered by the callback setting device [include a  numerical controller],
 and a non-transitory memory configured to store program, which when executed by the numerical controller causes the industrial machine to receive execution of an operation by a user on the industrial machine;
	and execute the action as the callback process corresponding to the operation by referring to the data input to the callback I/F.
the information processing apparatus 10 may receive an input event from a temperature sensor, executes a threshold checking to determine whether the temperature is over 30.degree. C., and, for example, only if the temperature is over the threshold, may send an information indication to an external apparatus via a communication network. An event-driven process for such a case is implemented by JavaScript. Therefore, the information processing apparatus 10 has a script function associated with the event, and transfers the function as a callback. Consequently, the transferred function is called when the event occurs. Since the function is called for each occurrence of the event, it is possible to make the execution of the function efficient. The script execution process described above will be described according to the second embodiment using a flowchart) (Para. [0063]-[0064]);
register the condition and the action extracted as a callback process (e.g., If determining to register the function (YES at Step S46), the function information management section 17 registers it as a callback function (callback data) in the storage section 11 (Step S47)) (Para. [0066]);
input data related to the action to a callback I/F for executing the action (e.g., For example, the information processing apparatus 10 may receive an input event from a temperature sensor, executes a threshold checking to determine whether the temperature is over 30.degree. C., and, for example, only if the temperature is over the threshold, may send an information indication to an external apparatus via a communication network. An event-driven process for such a case is implemented by JavaScript. Therefore, the information processing apparatus 10 has a script function associated with the event, and transfers the function as a callback. Consequently, the transferred function is called when the event occurs. Since the function is called for each occurrence of the event, it is possible to make the execution of the function efficient. The script execution process described above will be described according to the second embodiment using a flowchart) (Para. [0063]-[0064]);
[each industrial machine is configured to] receive a content of the callback process registered by the callback setting device [include a numerical controller] (e.g., Thereupon, the information processing apparatus 10 receives information obtained by the sensor or a communication as an event. Then, based on the received information, the information processing apparatus 10 executes a calculation, and depending on the calculation result, sends an information indication to another device (external apparatus). For example, the information processing apparatus 10 may receive an input event from a temperature sensor, executes a threshold checking to determine whether the temperature is over 30.degree. C., and, for example, only if the temperature is over the threshold, may send an information indication to an external apparatus via a communication network. An event-driven process for such a case is implemented by JavaScript. Therefore, the information processing apparatus 10 has a script function associated with the event, and transfers the function as a callback. Consequently, the transferred function is called when the event occurs. Since the function is called for each occurrence of the event, it is possible to make the execution of the function efficient. The script execution process described above will be described according to the second embodiment using a flowchart) (Para. [0063]-[0064]); 
and a non-transitory memory configured to store program, which when executed by the [numerical] controller causes the [industrial] machine to receive execution of an operation by a user on the industrial machine (e.g., In the fourth example, the CPU load of a device 
	and execute the action as the callback process (e.g., registered function can be called to execute a process corresponding to a predetermined event after the script has been executed to the end) (Para. [0029]) corresponding to the operation by referring to the data input to the callback I/F (e.g., By registering the function as a callback function, the registered function can be called after a script has been executed to the end. Thus, the function is called in response to an occurrence of a predetermined event. For example, the function is called when a value is obtained by a sensor, or when a touch is made on a screen. Note that the event extraction operates independently from the execution of the JavaScript source code) (obtained sensor value or touch on screen is interpreted as data inputted) (Para. [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Koichi and Sakamoto before him/her, to modify the teachings of Koichi to include register callback process teachings of 
The combination of Koichi and Sakamoto does not specifically teach read the condition and the action; generate a syntax tree from a script including the condition and action read, and extract the condition and the action from the syntax tree generated.
Ota teaches read condition and the action; generate a syntax tree from a script including the condition and action read, and extract the condition and the action from the syntax tree generated (e.g., First, in step S1401, the controller 11 performs syntax analysis of the acquired control program 221, and constructs an abstract syntax tree from the control program 221. A known syntax analysis method in which top-down syntax analysis or bottom-up syntax analysis is performed may be used for constructing an abstract syntax tree. For example, a syntax analyzer that handles texts in a specific formal grammar may be used for constructing an abstract syntax tree. When construction of an abstract syntax tree is complete, the controller 11 advances the procedure to the next step S1402) (syntax analysis is interpreted as read the condition and action of the acquired control program) (Para. [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Koichi, Sakamoto, and Ota before him/her, to modify the teachings of Koichi, and Sakamoto to include syntax tree generation teachings of Ota in order to identifies a causal relationship between the plurality of mechanisms in a process that is carried out on the manufacturing line, based on the identified connection state and order relationship (Ota: Para. [0011]).
10.	Regarding claim 6, the combination of Koichi, Sakamoto, and Ota teaches the control system according to claim 5, wherein Koichi further teaches the numerical controller is separated 
11.	Regarding claim 7, the combination of Koichi, Sakamoto, and Ota teaches the control system according to claim 5, wherein Koichi further teaches the callback setting device is separated from the industrial machine (Refer to Fig. 6 where element 1 is numerical controller main unit which controls the servo system 6, and is separated from the system) (Para. [0015]).
12.	Regarding claim 9, Claim 9 recites a control system that implement the control system of claim 5, with substantially the same limitations, respectively. Therefore the rejection applied to claims 5 also applies to claim 9.
 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIGNESHKUMAR C PATEL/
 Primary Examiner, Art Unit 2116